 

EXHIBIT 10.4

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of February 8, 2005 (this “Agreement”),
is by and between Particle Drilling Technologies, Inc., a Nevada corporation
(the “Company”), and Prentis B. Tomlinson, Jr. (“Tomlinson”).  Subject to the
provisions of Section 5.01, this Agreement shall be binding on the parties
hereto and effective as of the date first written above.

 

WHEREAS, Tomlinson is the record and beneficial owner of 6,109,915 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”); and

 

WHEREAS, the Company desires to purchase, and Tomlinson desire to sell,
3,000,000 shares of Common Stock subject to and immediately following the
consummation of a private placement offering of Common Stock by the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
SALE AND PURCHASE

 

Section 1.01                                Sale and Purchase of Purchased
Shares.  Upon the terms and conditions set forth in this Agreement, immediately
following the satisfaction (or waiver in writing by the Company) of the
conditions set forth in Article V of this Agreement without any further action
on the part of the Company or Tomlinson, Tomlinson hereby sells, transfers and
delivers to the Company, and the Company hereby purchases from Tomlinson and
accepts delivery of, 3,000,000 shares of Common Stock owned beneficially and of
record by Tomlinson (the “Purchased Shares”).

 

Section 1.02                                Purchase Price.  The aggregate
purchase price for the Purchased Shares owned beneficially and of record by
Tomlinson and sold to the Company pursuant to this Agreement shall equal
$1,500,000.00 in cash, or $0.50 per Purchased Share.  Tomlinson acknowledges
that the Company is currently offering to issue and sell shares of Common Stock
pursuant to the Securities Purchase Agreement (as defined below) to certain
investors at a price per share of $2.00.  Tomlinson further acknowledges that
the last reported sales price of the Common Stock on the OTC Bulletin Board on
February 4, 2005 was $6.35.  The purchase price for the Purchased Shares shall
be paid to Tomlinson at the Effective Time or as soon as commercially
practicable thereafter by wire transfer of immediately available funds to the
following account:

 

JPMorgan Chase Bank

ABA

 

For further credit to:

Prentis B. Tomlinson, Jr., Trustee

 

--------------------------------------------------------------------------------


 

Section 1.03                                Transfer of Shares.  Tomlinson
hereby irrevocably authorizes and instructs the Company to enter the assignment
and transfer of the Purchased Shares to treasury stock of the Company on the
stock transfer records of the Company at any time on or after the Effective
Time.  As used in this Agreement, the “Effective Time” shall mean the time at
which the condition set forth in Section 5.01(b) below shall have been
satisfied.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES RELATING TO TOMLINSON

 

Tomlinson represents and warrants to the Company as of the date hereof and as of
the Effective Time as follows.  Tomlinson hereby acknowledges that the Company
is relying on the following representations and warranties in entering into this
Agreement.

 

Section 2.01                                Authority; Enforceability. 
Tomlinson has all requisite power, capacity and authority to execute and deliver
this Agreement and to perform his obligations hereunder and to consummate the
transactions contemplated hereby.  Tomlinson has duly executed and delivered
this Agreement and, assuming the due authorization, execution and delivery
hereof by the Company, this Agreement constitutes a legal, valid and binding
obligation of Tomlinson, enforceable against Tomlinson in accordance with its
terms, subject to applicable bankruptcy, insolvency or other similar laws
relating to or affecting the enforcement of creditors’ rights generally and to
general principles of equity.  All other documents required hereunder to be
executed and delivered by Tomlinson at the Effective Time have been duly
authorized, executed and delivered by Tomlinson and, assuming the due
authorization, execution and delivery of such documents by the Company, if
applicable, constitute the legal, valid and binding obligations of Tomlinson,
enforceable against Tomlinson in accordance with their terms, subject to
applicable bankruptcy, insolvency or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and to general principles of
equity.  Tomlinson has caused his spouse to duly execute and deliver a Spousal
Consent in the form of Exhibit A hereto (a “Spousal Consent”) and such Spousal
Consent is valid and binding on such spouse.

 

Section 2.02                                Consents; Absence of Conflicts. 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) violate or breach the terms of, cause
a default under, conflict with, result in the loss by Tomlinson of any rights or
benefits under, impose on Tomlinson any additional or greater burdens or
obligations under, create in any party additional or greater rights or benefits
under, create in any party the right to accelerate, terminate, modify or cancel,
require any notice or consent or give rise to any preferential purchase or
similar right under (i) any applicable law or (ii) any contract to which
Tomlinson is a party or by which Tomlinson, or any of his properties, is bound;
(b) result in the creation or imposition of any lien on any of the Purchased
Shares; or (c) with the passage of time or the giving of notice or the taking of
any action of any third party have any of the effects set forth in clause (a) or
(b) of this Section 2.02.  Tomlinson is not required to obtain or provide any
consent or notice in connection with the consummation of the transactions
contemplated by this Agreement other than as may be required pursuant to
Section 13 or Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

Section 2.03                                Ownership.  As of the date hereof,
Tomlinson is the beneficial and record owner of and has good and valid title to
6,109,915 shares of Common Stock free and clear of any

 

2

--------------------------------------------------------------------------------


 

lien, mortgage, pledge, charge, interest, encumbrance, right of first refusal or
other purchase right or other adverse claim.  Other than the 6,109,915 shares of
Common Stock referenced in the preceding sentence and options to purchase
600,000 shares of Common Stock, Tomlinson does not own, beneficially or of
record, any shares of Common Stock or any other securities that are exercisable
for or convertible into or other rights to acquire securities of the Company or
any of its subsidiaries.  Upon consummation of the transaction contemplated by
this Agreement, the Company will acquire good and valid title to the Purchased
Shares purchased by the Company from Tomlinson free and clear of any lien,
mortgage, pledge, charge, interest, encumbrance, right of first refusal or other
purchase right, community property interest or other adverse claim.

 

Section 2.04                                Brokers’ Fees.  Neither Tomlinson
nor any of Tomlinson’s affiliates has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Company or its
affiliates could become liable or obligated.

 

Section 2.05                                Advice of Counsel.  Tomlinson has
been given the opportunity to seek the advice of and to consult with counsel of
his choosing in connection with the execution and delivery of this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

 

The Company hereby represents and warrants to Tomlinson as of the date hereof
that the Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform the Company’s obligations hereunder.  The
execution and delivery of this Agreement and the performance of the Company’s
obligations contemplated hereby have been duly and validly approved by all
action necessary on behalf of the Company.  The Company has duly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery hereof by the Tomlinson, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
to general principles of equity.  All other documents required hereunder to be
executed and delivered by the Company at the Effective Time have been duly
authorized, executed and delivered by the Company and, assuming the due
authorization, execution and delivery of such documents by Tomlinson, if
applicable, constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and to general principles of
equity.  The Company hereby acknowledges that Tomlinson is relying on this
representation and warranty in entering into this Agreement.

 

ARTICLE IV
ADDITIONAL AGREEMENTS

 

Section 4.01                                Appropriate Action.  Tomlinson and
the Company will cooperate with each other and use commercially reasonable
efforts to take, or to cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under the Agreement,

 

3

--------------------------------------------------------------------------------


 

applicable law or otherwise to consummate and make effective the transactions
contemplated by this Agreement.

 

Section 4.02                                Covenant Not to Sue by Tomlinson. 
TOMLINSON, ON BEHALF OF HIMSELF AND EACH OF HIS AFFILIATES, EXECUTORS AND
ASSIGNS, HEREBY IRREVOCABLY COVENANTS TO REFRAIN FROM, DIRECTLY OR INDIRECTLY,
(I) ASSERTING, INITIATING OR CAUSING TO BE ASSERTED OR INITIATED, ANY CLAIM OR
DEMAND OR (II) COMMENCING, INSTITUTING OR CAUSING TO BE COMMENCED OR INSTITUTED
OR OTHERWISE PARTICIPATING IN OR SUPPORTING, ANY PROCEEDING OF ANY KIND AGAINST
ANY OF THE COMPANY, ITS SUBSIDIARIES AND/OR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, STOCKHOLDERS AND/OR AFFILIATES, BASED UPON ANY RIGHTS,
CLAIMS, INTERESTS, DEMANDS, PROCEEDINGS OR CAUSES OF ACTION (WHETHER KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE) TOMLINSON HAS OR MAY HAVE IN THE FUTURE (OTHER
THAN ANY RIGHTS, CLAIMS, INTERESTS, DEMANDS, PROCEEDINGS OR CAUSES OF ACTION
THAT ARE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT) ARISING FROM, AS A RESULT OF
OR RELATING TO: (1) TOMLINSON’S DIRECT OR INDIRECT OWNERSHIP PRIOR TO THE DATE
HEREOF OF ANY EQUITY SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, ANY
OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE OR OTHERWISE ACQUIRE ANY EQUITY
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (2) TOMLINSON’S EMPLOYMENT
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, (3) TOMLINSON’S SERVICE AS A DIRECTOR
OR OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (4) THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE COVENANT NOT
TO SUE BY TOMLINSON IN THIS SECTION 4.02 SHALL NOT APPLY TO ANY CLAIM OR DEMAND
TOMLINSON HAS OR MAY HAVE IN THE FUTURE THAT ARISES OUT OF A BREACH BY THE
COMPANY OF ITS OBLIGATIONS UNDER TOMLINSON’S LETTER OF RESIGNATION DATED
DECEMBER 2, 2004.

 

Section 4.03                                Covenant Not to Sue by Company.  THE
COMPANY, ON BEHALF OF ITSELF, AND ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY
COVENANTS TO REFRAIN FROM, DIRECTLY OR INDIRECTLY, (I) ASSERTING, INITIATING OR
CAUSING TO BE ASSERTED OR INITIATED, ANY CLAIM OR DEMAND OR (II) COMMENCING,
INSTITUTING OR CAUSING TO BE COMMENCED OR INSTITUTED OR OTHERWISE PARTICIPATING
IN OR SUPPORTING, ANY PROCEEDING OF ANY KIND AGAINST TOMLINSON, HIS EXECUTORS OR
ASSIGNS, BASED UPON ANY RIGHTS, CLAIMS, INTERESTS, DEMANDS, PROCEEDINGS OR
CAUSES OF ACTION (WHETHER KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE) THE COMPANY
HAS OR MAY HAVE IN THE FUTURE (OTHER THAN ANY RIGHTS, CLAIMS, INTERESTS,
DEMANDS, PROCEEDINGS OR CAUSES OF ACTION THAT ARE EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT) ARISING SOLELY FROM TOMLINSON’S FAILURE TO TIMELY DISCLOSE TO THE
COMPANY THE EXISTENCE, DEVELOPMENTS OR FACTS RELATING TO THE LAWSUIT ENTITLED
“PARTICLE DRILLING TECHNOLOGIES, INC. VS. PSI DISTRIBUTION INCORPORATED, HARRY
B. CURLETT, CURLETT FAMILY LIMITED PARTNERSHIP, LTD., CCORE TECHNOLOGY AND
LICENSING, LTD., DEEP HEAT ENERGY

 

4

--------------------------------------------------------------------------------


 

CORPORATION, AND ENERGEO, LP” AND THE ENGAGEMENT BY TOMLINSON ON BEHALF OF THE
COMPANY OF CAMPBELL HARRISON & DAGLEY L.L.P. IN CONNECTION WITH THE
AFOREMENTIONED LAWSUIT.

 

Section 4.04                                Further Assurances.  In case at any
time after the Effective Time any further action is necessary or desirable to
carry out the purposes of this Agreement, each of the parties hereto will take
such further action (including the execution and delivery of such further
instruments and documents) as any other party reasonably may request, all at the
sole cost and expense of the requesting party.  The Company and Tomlinson agree
to execute and deliver a Cross Receipt in substantially the form attached hereto
as Exhibit B promptly following the Effective Time.

 

Section 4.05                                Standstill.  Tomlinson agrees that
until the Effective Time, he will not sell, transfer, encumber, pledge or
otherwise dispose of the Purchased Shares.

 

ARTICLE V
CONDITIONS

 

Section 5.01                                Conditions to the Occurrence of the
Effective Time.  This Agreement shall be voidable by the Company, by written
notice to Tomlinson following a thirty (30) day opportunity to cure, if each of
the following conditions are not satisfied:

 

(a)                                  No Order.  No governmental authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any law (whether temporary, preliminary or permanent) that is in effect
and has the effect of making the transactions contemplated hereby illegal or
otherwise prohibiting consummation of the transactions contemplated hereby.

 

(b)                                 Closing under Securities Purchase
Agreement.  The closing of the purchase and sale of shares of Common Stock of
the Company pursuant to the Securities Purchase Agreement among the Company and
the investors listed on Schedule I (the “Securities Purchase Agreement”) thereto
shall have occurred.

 

(c)                                  Representations and Warranties.  Each of
the representations and warranties contained in Article II of this Agreement
shall be true and correct as of the date of this Agreement and as of the
Effective Time with the same force and effect as if made as of the Effective
Time.  The Company shall have received a certificate from Tomlinson as of the
Effective Time that the representations and warranties contained in Article II
are true and correct as of the Effective Time with the same force and effect as
if made as of the Effective Time.

 

(d)                                 Pending Actions.  There shall not be pending
any action, proceeding or investigation before any governmental authority or
arbitrator, mediator or other alternative dispute referee challenging, or
seeking material damages in connection with, the transactions contemplated by
this Agreement.

 

(e)                                  Spousal Consent.  Tomlinson’s spouse shall
have delivered a Spousal Consent.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VI
GENERAL PROVISIONS

 

Section 6.01                                Notices.  All notices and other
communications given or made pursuant to the terms and provisions of this
Agreement shall be in writing and shall be deemed to have been duly given when
sent, if delivered personally or sent via a reputable overnight courier service
or by electronic transmission to the telecopier number specified below or on the
third (3rd) day after sent if sent by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address):

 

(a)                                  If to the Company, to:

 

Particle Drilling Technologies, Inc.

808 Travis, Suite 850

Houston, Texas 77002

Attention:  Chief Financial Officer

Telecopier No.:  (713) 224-6361

 

(b)                                 If to Tomlinson, to:

 

Mr. Prentis B. Tomlinson

P.O. Box 1954

Middleburg, Virginia  20118

Telecopier No.:  (540) 687-4761

 

Section 6.02                                Headings.  The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Section references herein are,
unless the context otherwise requires, references to sections of this Agreement.

 

Section 6.03                                Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

Section 6.04                                Entire Agreement.  This Agreement
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, among the parties or between
any of them, with respect to the subject matter hereof.

 

6

--------------------------------------------------------------------------------


 

Section 6.05                                Assignment.  This Agreement shall
not be transferred or assigned by Tomlinson without the consent of the Company
or by the Company without the consent of Tomlinson.

 

Section 6.06                                Parties in Interest.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 6.07                                Specific Performance.  The parties
hereby acknowledge and agree that the failure of any party to perform its
agreements and covenants hereunder, including its failure to take all actions as
are necessary on its part to the consummation of the transactions contemplated
by this Agreement, will cause irreparable injury to the other parties for which
damages, even if available, will not be an adequate remedy.  Accordingly, each
party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of such party’s obligations and to
the granting by any court of the remedy of specific performance of its
obligations hereunder.

 

Section 6.08                                Beneficial Ownership.  As used in
this Agreement, the terms “beneficial owner” and “owned beneficially” with
respect to shares of Common Stock shall mean having “beneficial ownership” of
such Common Stock as determined pursuant to Rule 13d-3 under the Exchange Act.

 

Section 6.09                                Failure or Indulgence Not Waiver; 
Remedies Cumulative.  No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.  All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
to, and not exclusive of, any rights or remedies otherwise available.

 

Section 6.10                                Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the law of the State of Texas
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.

 

Section 6.11                                Counterparts.  This Agreement may be
executed by facsimile signature and in multiple counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

Section 6.12                                Survival of Representations and
Warranties.  All representations, warranties, covenants and agreements of the
Company and Tomlinson in this Agreement or any certificate or document delivered
pursuant hereto shall survive the Effective Time and any investigation thereof.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ John D. Schiller

 

 

Name:

John D. Schiller

 

Title:

President & CEO

 

 

 

 

 

PRENTIS B. TOMLINSON, JR.

 

 

 

 

 

By:

/s/ Prentis B. Tomlinson, Jr.

 

 

Name:

Prentis B. Tomlinson, Jr.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

SPOUSAL CONSENT

 

The undersigned hereby consents to the transfer and sale by the undersigned’s
spouse, Prentis B. Tomlinson, Jr., of 3,000,000 shares (the “Purchased Shares”)
of common stock, par value $0.001 per share, of Particle Drilling Technologies,
Inc., a Nevada corporation (the “Company”), as contemplated by and in accordance
with the terms of that certain Stock Purchase Agreement dated February 7, 2005
between the Company and Prentis B. Tomlinson, Jr. (the “Agreement”).  In
connection with such consent, effective from and after the Effective Time (as
defined in the Agreement), the undersigned hereby waives, on behalf of herself,
her executors and her assigns, any and all claims to an ownership interest in
the Purchased Shares that she may have, whether pursuant to community property
laws or otherwise and whether such Purchased Shares are considered community
property or separate property of Prentis B. Tomlinson, Jr.  Such Spousal
Consent, as required as a condition to closing by the Company under the
Agreement, shall not change or alter in any way any material agreements between
the undersigned and Prentis B. Tomlinson, Jr.

 

The undersigned acknowledges and agrees that this consent and waiver is
irrevocable without the consent of the Company.

 

IN WITNESS WHEREOF, the undersigned has executed this Spousal Consent as of the
8th day of February, 2005.

 

 

Signature:

/s/ Heather Tomlinson

 

 

 

 

 

 

Printed Name:

Heather Tomlinson

 

 

--------------------------------------------------------------------------------

 